Exhibit 10.4

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) is entered into as of May 5, 2016 by
and among H. Bliss Dayton (the “Officer”), Bar Harbor Bankshares, a bank holding
company (“Buyer”), Bar Harbor Bank & Trust, a wholly-owned subsidiary of Buyer
(“Buyer Bank”), Lake Sunapee Bank Group, a bank holding company (“Seller”), and
Lake Sunapee, FSB, a wholly-owned subsidiary of Seller (“Seller Bank”).

WITNESSETH:

WHEREAS, concurrently with the execution of this Agreement, Buyer and Seller are
entering into an Agreement and Plan of Merger, dated as of May 5, 2016 (the
“Merger Agreement”), and all capitalized terms not defined herein shall have the
meaning set forth in the Merger Agreement; and

WHEREAS, Buyer, Buyer Bank, Seller, Seller Bank, and the Officer desire to enter
into this Agreement, which shall supersede the Change of Control Agreement by
and among New Hampshire Thrift Bancshares, Inc. (Seller’s former name), Seller
Bank and the Officer, dated March 9, 2012 (the “Change of Control Agreement”),
effective immediately prior to the Effective Time of the Merger, and in lieu of
any rights and payments under the Change of Control Agreement, the Executive
shall be entitled to the rights and payments set forth herein and shall
terminate employment with Seller and Seller Bank (which for the avoidance of
doubt, the parties agree shall be the rights and payments to which the Executive
is entitled in the event of the Executive’s termination of employment without
“Cause” or for “Good Reason” following a “Change of Control” or “Pending Change
of Control” (as such terms are defined in the Change of Control Agreement) as
contemplated by Sections 6 and 7 of the Change of Control Agreement).

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Officer, Buyer, Buyer Bank, Seller, and Seller Bank agree as follows:

1. Settlement Amount.

1.1 Change of Control Agreement Amount. On the later of the Closing Date or the
earliest payment date permitted under Section 2, provided the Officer has
remained employed with the Seller and Seller Bank to and including the Closing
Date and has executed the release attached as Exhibit A hereto at least eight
days prior to the Closing Date (and any revocation period has elapsed), Seller
shall, or shall cause an affiliate to pay to the Officer lump-sum cash amount
equal to the total of $141,427, in full satisfaction of the payment obligations
of Seller and Seller Bank under the Change of Control Agreement, less applicable
tax withholdings (the “Change of Control Agreement Amount”). The Change of
Control Agreement shall be subject to further reduction pursuant to Section 1.2
hereof as may be needed.

For the avoidance of doubt, the payment of the Change of Control Agreement
Amount under this Agreement shall not release Buyer, Buyer Bank, Seller, or
Seller Bank, as applicable, from any of the following obligations:
(a) obligations to pay to the Officer accrued but unpaid wages, and make
payments for accrued but unused vacation, earned up to the



--------------------------------------------------------------------------------

Effective Time of the Merger to the extent required by applicable law; (b) the
payment of any of the Officer’s vested benefits under the tax-qualified and
non-qualified plans of Seller or Seller Bank, including any benefits that become
vested as a result of the Merger; (c) obligations regarding accelerated vesting
of equity awards, if any, under any equity awards granted by Seller Bank to the
Officer and outstanding immediately prior to the Effective Time; (d) the payment
of any of the Officer’s vested benefits under any salary continuation agreement
between the Executive and the Seller or Seller Bank; (e) any change in control
protection or change in control rights in any bank-owned life insurance policy
held by Seller Bank on the life of the Executive; (f) the payment of the Merger
Consideration with respect to the Officer’s common stock of Seller Bank as
contemplated by Section 2.01 of the Merger Agreement; or (g) rights to
indemnification under applicable corporate law, the organizational documents of
Seller or Seller Bank, as an insured under any director’s and officer’s
liability insurance policy new or previously in force, or pursuant to
Section 5.12 of the Merger Agreement.

1.2 Section 280G Cut-Back. Notwithstanding anything in this Agreement to the
contrary, if the Change of Control Agreement Amount provided for in this
Agreement, together with any other payments which the Officer has the right to
receive from Buyer, Buyer Bank, Seller, Seller Bank, or any corporation which is
a member of an “affiliated group” (as defined in Code Section 1504(a), without
regard to Code Section 1504(b)) of which Buyer, Buyer Bank, Seller, or Seller
Bank is a member, would constitute an “excess parachute payment” (as defined in
Code Section 280G(b)(2)), payments pursuant to this Agreement shall be reduced
to the extent necessary to ensure that no portion of such payments will be
subject to the excise tax imposed by Code Section 4999. It is hereby understood
that the Change of Control Agreement Amount as determined under this Section 1.2
will be subject to further adjustment upon the consummation of the Merger. Any
determination required under this Section 1.2 shall be made by Seller and Buyer
and their respective tax advisors, whose determination shall be conclusive and
binding upon the Officer, Seller, and Seller Bank, and it is hereby understood
that such determination will follow the same methodology for calculating the
Code Section 280G limitation in order to avoid an “excess parachute payment” as
provided in Seller Bank Disclosure Schedule 3.18(f) to the Merger Agreement.

1.3 No Further Adjustment. The parties hereby agree that the Change of Control
Agreement Amount as determined in the manner provided under Section 1.1 and
Section 1.2 hereof is final and binding on all parties and shall not otherwise
be subject to further adjustment.

1.4 Complete Satisfaction. In consideration of the payment of the Change of
Control Agreement Amount, the employment by Buyer and/or Buyer Bank following
the Closing Date and the other provisions of this Agreement, the Officer, Buyer,
Buyer Bank, Seller, and Seller Bank hereby agree that effective immediately
following the Effective Time of the Merger, the Officer agrees that the full
payment of the Change of Control Agreement Amount, as determined in accordance
Section 1.1 and Section 1.2, shall be in complete satisfaction of all rights to
payments due to Officer under the Change of Control Agreement.

2. Code Section 409A Compliance. The intent of the parties is that payments
under this Agreement either be exempt from or comply with Code Section 409A and
the Treasury Regulations and guidance promulgated thereunder and, accordingly,
to the maximum extent



--------------------------------------------------------------------------------

permitted, this Agreement shall be interpreted to be in compliance therewith. To
that end, Officer, Buyer, Seller, and Seller Bank agree that the payment
described in Section 1 is intended to be excepted from compliance with Code
Section 409A as a short-term deferral pursuant to Treasury Regulation
Section 1.409A-1(b)(4). None of Buyer, Buyer Bank, Seller, or Seller Bank make
any representations or warranties that the payments provided under this
Agreement comply with, or are exempt from, Section 409A, and in no event shall
any of Buyer, Buyer Bank, Seller, or Seller Bank be liable for any portion of
any taxes, penalties, interest, or other expenses that may be incurred by
Officer on account of non-compliance with Section 409A.

3. General.

3.1 Heirs, Successors, and Assigns. The terms of this Agreement shall be binding
upon the parties hereto and their respective heirs, successors, assigns and
legal representatives.

3.2 Final Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral, except as set forth in a separate written
employment agreement by and between Buyer, Buyer Bank and the Executive. The
terms of this Agreement may be changed, modified, or discharged only by an
instrument in writing signed by each of the parties hereto.

3.3 Withholdings. Seller, Seller Bank, Buyer, and Buyer Bank may withhold from
any amounts payable under this Agreement such federal, state, or local taxes as
may be required to be withheld pursuant to applicable law or regulation.

3.4 Governing Law. This Agreement shall be construed, enforced, and interpreted
in accordance with and governed by the laws of the State of New Hampshire,
without reference to its principles of conflicts of law, except to the extent
that federal law shall be deemed to preempt such state laws.

3.5 Regulatory Limitations. Notwithstanding any other provision of this
Agreement, neither Buyer, Buyer Bank, Seller, nor Seller Bank shall be obligated
to make, and Officer shall have no right to receive, any payment under this
Agreement which would violate any law, regulation, or regulatory order
applicable to Buyer, Buyer Bank, Seller, or Seller Bank, as applicable, at the
time such payment is due, including, without limitation, Section 1828(k)(1) of
Title 12 of the United States Code and any regulation or order thereunder of the
Federal Deposit Insurance Corporation.

3.6 Voluntary Action and Waiver. The Officer acknowledges that by his free and
voluntary act of signing below, the Officer agrees to all of the terms of this
Agreement and intends to be legally bound thereby. The Officer acknowledges that
he has been advised to consult with an attorney prior to executing this
Agreement.

3.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

4. Effectiveness. Notwithstanding anything to the contrary contained herein,
this Agreement shall be subject to consummation of the Merger in accordance with
the terms of the Merger Agreement, as the same may be amended by the parties
thereto in accordance with its terms. In the event the Merger Agreement is
terminated for any reason or the Merger does not occur, this Agreement shall be
deemed null and void.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer, Buyer Bank, Seller, and Seller Bank have each caused
this Agreement to be executed by their duly authorized officers, and the
Executive has signed this Agreement, effective as of the date first above
written.

 

EXECUTIVE:

/s/ H. Bliss Dayton

H. Bliss Dayton LAKE SUNAPEE BANK GROUP By:  

/s/ Stephen R. Theroux

Name:   Stephen R. Theroux Title:   President and Chief Executive Officer LAKE
SUNAPEE BANK, FSB By:  

/s/ Stephen R. Theroux

Name:   Stephen R. Theroux Title:   President and Chief Executive Officer BAR
HARBOR BANKSHARES By:  

/s/ Curtis C. Simard

Name:   Curtis C. Simard Title:   President and Chief Executive Officer BAR
HARBOR BANK & TRUST By:  

/s/ Curtis C. Simard

Name:   Curtis C. Simard Title:   President and Chief Executive Officer

[SIGNATURE PAGE TO THE DAYTON SETTLEMENT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

I, H. Bliss Dayton, of [City], [County], New Hampshire, (hereinafter, the
“Employee”), in consideration of the Change of Control Amount as described
below, on behalf of himself and his heirs and assigns, hereby irrevocably and
unconditionally releases and forever discharges, individually and collectively,
Bar Harbor Bankshares, a bank holding company (“Buyer”), Bar Harbor Bank &
Trust, a wholly-owned subsidiary of Buyer (“Buyer Bank”), Lake Sunapee Bank
Group, a bank holding company (“Seller”), and Lake Sunapee, FSB, a wholly-owned
subsidiary of Seller (“Seller Bank”), their affiliated companies, and each of
their respective officers, directors, employees, shareholders, representatives,
parent companies, subsidiaries, predecessors, successors, assigns, attorneys and
all persons acting by, through or in concert with them (collectively, the
“Released Parties”), of and from any and all charges, claims, complaints,
demands, liabilities, causes of action, losses, costs or expenses of any kind
whatsoever (including related attorneys’ fees and costs), known or unknown,
suspected or unsuspected, that Employee may now have or has ever had against the
Released Parties by reason of any act, omission, transaction, or event occurring
up to and including the date of the signing of this Agreement.

This waiver, release and discharge includes without limitation, claims related
to any wrongful or unlawful discharge, discipline or retaliation, whether
express or implied, any promotions or demotions, compensation, the Seller or
Seller Bank’s benefit plan(s) and the management thereof, defamation, slander,
libel, invasion of privacy, misrepresentation, fraud, infliction of emotional
distress, stress, breach of any covenant of good faith and fair dealing, and any
other claims relating to the Employee’s employment with the Seller or Seller
Bank and the termination thereof. This waiver, release and discharge further
applies but is not limited to any claims based on Title VII of the Civil Rights
Act of 1964, the Post Civil War Civil Rights Act (41 U.S.C. ss. 1981—88), the
Civil Rights Act of 1991, the Equal Pay Act, the Age Discrimination Employment
Act, the Older Workers’ Benefit Protection Act, the Rehabilitation Act of 1973,
the Americans with Disabilities Act, the Vietnam Era Veterans’ Readjustment Act,
the Fair Labor Standards Act, the Workers Adjustment and Retraining Notification
Act, Executive Order 11246, the Employee Retirement Income Security Act of 1974,
the Family and Medical Leave Act, the New Hampshire Protective Legislation Law,
the New Hampshire Unemployment Compensation Law, the New Hampshire Uniform Trade
Secrets Act, the New Hampshire Whistleblowers’ Protection Act, the New Hampshire
Minimum Wage Act, the New Hampshire Safety and Health of Employees Law, and the
New Hampshire Law Against Discrimination (all as they may be amended), and any
other applicable federal, state or local laws, ordinances and regulations
including those relating to discrimination to the extent permitted by law;
provided, however, that, notwithstanding anything in this Release of Claims to
the contrary, this Release of Claims does not apply to any of the items
described in the second paragraph of Section 1.1 of the Settlement Agreement
between the Buyer, Buyer Bank, Seller, Seller Bank and the Employee, dated
May 5, 2016. Employee expressly waives all claims, including those which he does
not know or suspect to exist in his favor as of the date of this Agreement
against the Released Parties. As used herein, the Employee understand the word
“claims” to include all actions, claims, and grievances, whether actual or
potential, known or unknown, and specifically but not exclusively including all
claims against the Seller or Seller Bank or otherwise arising from Employee’s



--------------------------------------------------------------------------------

employment with the Seller Bank, the termination thereof or any other conduct
occurring on or prior to the date the Employee signs this Release of Claims. All
such claims are forever barred by this Release of Claims whether they arise in
contract or tort or under a statute or any other law.

CHANGE OF CONTROL AGREEMENT AMOUNT. In return for Employee’s execution of and
adherence to this Release of Claims, the Seller Bank shall pay the Employee the
Change of Control Agreement Amount, as set forth in the Settlement Agreement
between the Buyer, Buyer Bank, Seller, and Seller Bank and the Employee, dated
May 5, 2016, in the total amount of             Dollars ($            )].
Payment of the Change of Control Agreement Amount shall be made in a lump sum,
subject to usual and customary deductions required by law and Seller Bank
policy.

CONFIDENTIAL TERMS. Employee and the Buyer, Buyer Bank, Seller, and Seller Bank
agree that each will keep the contents of this Release of Claims (including its
existence and the terms and provisions hereof) and the negotiations leading to
it completely confidential, that neither will hereafter publish or disclose any
information concerning such matters to anyone, and that each shall take every
reasonable precaution to prevent the direct or indirect disclosure of such
information to third parties, provided that the foregoing provisions shall not
be construed to prevent Employee from disclosing such matters to his accountant
or to prevent the Buyer, Buyer Bank, Seller, and Seller Bank from disclosing
such matters to its accountants, and provided further that Employee may also
make such disclosures as are finally compelled by law provided Employee gives
the Buyer, Buyer Bank, Seller, and Seller Bank immediate notice of such legal
process in order that the Buyer, Buyer Bank, Seller, and Seller Bank shall have
the opportunity to object to the disclosure of such information.

INJUNCTIVE RELIEF. Employee acknowledges and recognizes that a violation of this
Release of Claims and its covenants will cause irreparable damage to the Buyer,
Buyer Bank, Seller, and Seller Bank and the Buyer, Buyer Bank, Seller, and
Seller Bank will have no adequate remedy at law for such violation. Accordingly,
Employee agrees that the Buyer, Buyer Bank, Seller, and Seller Bank will be
entitled, as a matter of right, to an injunction from any court of competent
jurisdiction restraining any further violation of this Release of Claims or the
terms and conditions provided herein. This right to injunctive relief will be
cumulative and in addition to whatever remedies the parties may otherwise have
at law.

CONSIDERATION AND REVOCATION PERIOD. I acknowledge that I am hereby advised to
consult with an attorney before signing this Release of Claims. In addition, I
acknowledge that at the commencement of the forty-five (45) day period
referenced herein, I was provided with the class, unit or group of individuals
considered for the Release of Claims program, the employees eligible and
selected for the Release of Claims program, the job title and ages of all
individuals selected for the program and the ages of all individuals in the same
job classification or organizational unit who are not selected for the program.
A copy of the lists and information referenced herein are attached as Addendum
A. I further understand that I may consider this Release of Claims for up to
forty-five (45) days before deciding whether to sign it. If I signed this
Release of Claims before the expiration of that forty-five (45) day period, I
acknowledge that such decision was entirely voluntary. I understand that if I do
not sign and return this Release of



--------------------------------------------------------------------------------

Claims to the Seller Bank by the end of that forty-five (45) day period, the
Change of Control Amount described above will expire. I understand that for a
period of seven (7) days after I execute this Release of Claims, I have the
right to revoke it by a written notice to be received by the Seller Bank by the
end of that period. I also understand that this Release of Claims shall not be
effective or enforceable until the expiration of that seven (7) day period. I
further represent and agree that I have carefully read and fully understand all
of the provisions of this Release of Claims and that I am voluntarily agreeing
to those provisions. I acknowledge that I have not been induced to sign this
Release of Claims by any representatives of any released party other than the
Change of Control Agreement Amount as stated above.

Employee understands and agrees that Employee has carefully read and fully
understands all of the provisions of this Agreement and knowingly and
voluntarily agrees to all of the terms set forth in this Release of Claims.
Employee knowingly and voluntarily intends to be legally bound by the same.

Signed as a sealed instrument this                     , 20    .

 

 

H. Bliss Dayton

THE STATE OF NEW HAMPSHIRE

 

[                ], ss.

                   , 20    

Before me, the undersigned notary public, personally appeared H. Bliss Dayton,
personally known, to be the person whose name is signed on the preceding
document, and acknowledged to me that H. Bliss Dayton signed it voluntarily for
its stated purpose.

 

 

 

  , Notary Public



--------------------------------------------------------------------------------

ADDENDUM A

 

1. The class, unit, or group of individuals considered or eligible for the
Release of Claims program, are the executive employees of the Seller Bank.

 

2. All persons who are being offered consideration under a waiver Agreement must
sign the Agreement and return it to the Company within 45-days after receiving
it. Once the employee has signed the waiver Agreement he or she has seven days
to revoke the Agreement.

 

3. Set forth below is a listing of the ages and job titles of all employees who
were selected for this release program, as well as a listing of the ages and job
titles of all employees who were not selected for this release program.

 

EMPLOYEES SELECTED FOR THE RELEASE PROGRAM

JOB TITLE

  

AGE

 

EMPLOYEES NOT SELECTED FOR THE RELEASE PROGRAM

JOB TITLE

  

AGE